DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the pH range of 6-8 and timolol in the reply filed on June 14, 2021 is acknowledged.
Claims 7-9 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15, 19-35, 37, 38, 40, and 43-52 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Fu (US 2013/0272994).
Regarding claims 1-3, 10-15, 19-25, 33-35, 37, 38, 40, 43, 44, and 48, Fu teaches injectable microparticles of non-linear multiblock copolymer-drug conjugates, comprising doxorubicin, poly(sebasic acid), polyethylene glycol (PEG), and polyvinyl alcohol  (PVA) (paras.0287, 0298-304, 0322-38; see paras.0285-86, 0158-59, 0243; see also title; abstract; paras.0019-29, 0042-43, 0050-61, 0063, 0065, 0071-84, 0111, 0120-22, 0128-33, 0140-43, 0146-60, 0163-64, 0193-94, 0198-0204, 0229-39, 0281-308, 0322-36; claims 1-18).  The multiblock copolymers comprise a hydrophobic polymer segment and a hydrophilic polymer segments covalently connected through a multivalent branch point (para.0071).  Average drug loading is 13%, and the mean diameter is about 27 microns (Table 1, paras.0298-308; Figs. 6A, 7A, and accompanying text; see para.0331 for Example 5 microparticles further comprising PCPH or poly(1,6-bis(p-carboxyphenoxy)hexane)).
Fu teaches loading the microparticles with timolol (paras.0112, 0118), and using hydrophobic polymers other than poly(sebacic acid), specifically polylactic acid, polyglycolic acid, and copolymers thereof (paras.0082, 0122, 0179).  

Fu does not specifically disclose the precise temperature of the washing step.  However, first, Applicant has not defined “about”, and ambient temperature is considered to be “less than about 18 °C”.  Second, and regarding claims 12-15, the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP §2113 (citations omitted).  Any features of the microparticle that result from the temperature of the surface modification would render it critical; however no such feature appears to be on the record.
Regarding “aggregate in vivo to form at least one pellet…” in claims 1 and 26-29, “at least one pellet is capable of releasing not more than about 15 percent … hour period” in claims 30-32, and “capable of releasing a therapeutic agent over a longer…” and the other “wherein” clauses in claims 45-47, note that for product claims, “when the structure recited in the reference 
Regarding claims 4-6, Fu teaches release of an effective amount of an active agent from the microparticles over three months or longer (paras. 0029, 0125, 0207, 0230, 0303-08,), which indicate similar release rate from the pellets they would form.
Regarding claims 49-52, Fu teaches suspension for injection to the eye, comprising suspension agents, viscosity modifiers, and mannitol (paras.0193, 0199, 0202, 0204). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6, 10-15, 19-52, and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2013/0272994).
The rejection of claims 1-6, 10-15, 19-35, 37, 38, 40, and 43-52 over Fu is fully discussed above.  
Regarding claim 36, Fu does not specifically teach an embodiment comprising 0.1-5 percent by weight of a drug.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing of the invention to prepare such embodiments because the skilled person would determine an appropriate percent drug load “based on the known therapeutic efficacy of the drug which is attached to the polymer and determining the pharmacokinetics of the conjugate” (para.0233). 
Regarding claims 39, 41, and 42, Fu does not specifically teach an embodiment comprising both PLGA and PLGA covalently bonded to PEG as the polymers conjugated to the drug, as recited.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing of the invention to prepare such embodiments because Fu teaches “polymer-drug conjugates contain[ing] one or more hydrophobic polymer segments and one or more hydrophilic polymer segments covalently connected through a multivalent branch point…” (para.0071), and specifically teaches these polymers as suitable (paras.0072-83, 0120-22, 0125-27, 0132).
prima facie obvious.

Claims 1-6, 10-15, and 19-59 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2013/0272994) as applied to claims 1-6, 10-15, 19-52, and 55-59  above, and further in view of Robinson (US 2010/0074957).
Fu does not specifically teach including hyaluronic acid as a viscosity enhancer as recited in claims 53 and 54.
Robinson is drawn to intraocular formulations comprising biodegradable polymeric microspheres in a hyaluronate high viscosity carrier (title; abstract; paras. 0009, 0041-46, 0049-57, 0066; claims 1-22).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing to combine the teachings of Fu and Robinson and formulate Fu’s intravitreal injection with a hyaluronate as recited in the instant claims.  The skilled person would have been motivated to do so because both references are drawn to drug formulations comprising biodegradable polymers for intravitreal injection, Fu teaches including suitable excipients such as viscosity modifiers (paras. 0193, 0199, 0204), and Robinson teaches that with a sufficient concentration of hyaluronic acid or sodium hyaluronate “drug containing 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-15, and 19-59 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-78 of U.S. Patent No. 10441548. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to surface-modified solid aggregating microparticles comprising at least one biodegradable polymer, a surfactant, and a therapeutic agent that is encapsulated in the biodegradable polymer wherein the microparticles have a mean diameter between 10 and 60 microns that comprise from about 0.001 percent to about 1 percent surfactant and have been surface-modified to contain less surfactant than a microparticle prior to the surface modification wherein the surface has been modified at a temperature less than about 18.degree.  C. and are capable of aggregating in vivo to form at least one pellet of at least 500 microns in vivo capable of sustained drug delivery in vivo for at least one month.  The ‘548 patent’s claims further recite a solid core with less than 10% porosity, which is narrowing and therefore those claims anticipate the present claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615